


Exhibit 10.43




2013 Long-Term Incentive Plan
 
In 2010, the stockholders approved the Virgin Media Inc. 2010 Stock Incentive
Plan (the “Stock Incentive Plan”) to provide key senior managers and executives
with long-term incentives. On January 25, 2013, the compensation committee (the
“Committee”) of the board of directors (the “Board”) of the Company approved the
Company's 2013 long-term incentive plan (the “2013 LTIP”), which includes the
award of stock options and performance shares or restricted stock units to
senior employees of the Company and its subsidiaries. The performance shares and
restricted stock units are designed to incentivize senior managers to meet
stringent business performance targets over a three-year period in order to
drive long-term stockholder value.
 
Overall Structure
 
The 2013 LTIP is comprised of (1) awards of options to senior employees that
vest based solely on time in five equal annual installments, beginning
January 1, 2014, and (2) performance share or restricted stock unit awards to
senior employees with cliff vesting after three years, the level of vesting of
which is linked to the achievement of performance criteria over the three-year
period (January 1, 2013 to December 31, 2015), in each case, subject to
continued employment with the Company at the vesting date.
 
Under the 2013 LTIP, options with a face value of 100% of the recipient's base
annual salary (200% in the case of the Chief Executive Officer) were granted to
eligible senior employees, including all of the Company's named executive
officers.
 
Also under the 2013 LTIP, performance shares or restricted stock units with a
face value of 150% of the recipient's annual base salary (300% in the case of
the Chief Executive Officer) were granted to eligible senior employees,
including all of the Company's named executive officers.
 
The options will have a ten-year term. The vesting of the options will
accelerate in the event that there is a change in control of the Company and the
individual's employment is terminated by the Company without cause or the
individual terminates their employment for good reason within 12 months of the
change of control event except that, in the event of certain transactions, the
options will be treated as provided for in the transaction documents.
 
If an individual's employment terminates prior to the vesting date, awards of
unvested performance shares or restricted stock units will be forfeited. The
vesting of performance share awards will not automatically accelerate in the
event of a change in control of the Company.
 
Restricted stock units may be settled in cash rather than common stock at the
Committee's discretion.
 
Award Date
 
The options, performance shares and restricted stock units were granted on
January 25, 2013.  The average of the high and low market price of the Company's
common stock on the NASDAQ Global Market on the date of award, which the Company
uses for calculating award levels, was $39.39 on that date.
 
Performance Criteria for the Performance Shares and Restricted Stock Units
 
The performance criteria for the performance shares and restricted stock units
are as follows: (i) 50% measuring total shareholder value (“TSV”) performance in
respect of the period from January 1, 2013 through December 31, 2015 relative to
two separate pre-determined performance comparator groups; (ii) 33% measuring
achievement of a cumulative simple cash flow (“SCF”) target in respect of the
period from January 1, 2013 through December 31, 2015, being operating income
before depreciation, amortization, goodwill and other intangible asset
impairments and restructuring and other charges, less fixed asset additions on
an accrual basis (excluding certain additions in respect of Asset Retirement
Obligations) and (iii) 17% measuring achievement of growth in revenue in respect
of the period from January 1, 2013 through December 31, 2015. Further, if TSV
growth is negative, the number of performance shares or restricted stock units
vesting based on TSV performance will be reduced by half from the percentage
otherwise applicable.
 
The performance criteria include minimum and maximum performance levels. The
award documents establish a minimum level for each performance condition below
which no shares will vest and a maximum level of performance at which all of the




--------------------------------------------------------------------------------




shares will vest. If performance is below the minimum level, the awards subject
to such performance condition will lapse. The performance criteria may be
adjusted by the Committee to take account of any material strategic investments
or other developments approved by the Board.




